 " . HIGHLAND SUPERSTORES155Highland Superstores, Inc. and Highway Drivers,Dockmen, Spotters, Rampmen, Meat PackingHouse & Allied Products Drivers & Helpers &Office Workers & Miscellaneous Employees,Local 710, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO.Cases 13-CA-28572 and 13-CA-28673October 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn May 22 and June 26, 1989, the GeneralCounsel of the National Labor Relations Boardissued complaints, consolidated on June 26, 1989,alleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby refusing the Union's request to bargaining andto furnish information following the Union's certifi-cation in Case 13-RC-17344 (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs 102 68 and 102 69(g), Frontier Hotel,265 NLRB 343 (1982) ) The Respondent filed itsanswers admitting in part and denying in part theallegations in the complaintsOn August 14, 1989, the General Counsel filed aMotion for Summary Judgment On August 18,1989, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answers the Respondent admits its refusalto bargain and to furnish information, but attacksthe validity of the certification on the basis of itsobjections to the election and the Board's unit de-termination in the representation proceedingAll representation issues raised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding The Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence,' nor'We find no merit in the Respondent's claim that the information theRespondent wishes to present now was previously unavailable because itwas later discovered in the Respondent s files Evidence that the Re-spondent possessed pnor to the representation hearing is not previouslyunavailable See Magnesium Casting Co, 175 NLRB 397, 399 (1969),enfd 427 F 2d 114 (1st Or 1970), affd 401 US 137 (1971)does it allege any special circumstances that wouldrequire the Board to reexamine the decision madein the representation proceeding 2 We thereforefind that the Respondent has not raised any repre-sentation issue that is properly litigable in thisunfair labor practice proceeding See PittsburghPlate Glass Co v NLRB, 313 U S 146, 162 (1941)Additionally, the General Counsel notes that theRespondent has denied in its answer to the com-plaint in Case 13-CA-28763 that the informationrequested is relevant and necessary to the Union'srole as exclusive bargaining representative of theunit employees It is well established, however,that the' employees' wage and employment infor-mation sought by the Unions is presumptively rele-vant for purposes of collective bargaining and mustbe furnished on request 4 Other than making thisbare denial, the Respondent has not attempted torebut the relevance of the information requested bythe Union We therefore find that no materialissues of fact exist regarding the Respondent's re-fusal to furnish the information sought by theUnion Accordingly, we grant the Motion for Sum-mary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Michigan corporation, en-gages in the sale of household and electronic appli-ances at its facility in Lansing, Illinois, where inthe past calendar or fiscal year, a representativeperiod, it derived gross revenues in excess of$500,000 and purchased and received products,goods, and materials valued in excess of $50,000 di-rectly from points outside the State of Illinois Wefind that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theAct2 The Respondent alleges that the notification only 48 hours prior tothe election of the employee status of group leaders constitutes specialcircumstances that requires the Board to reexamine the representation de-cision We disagree because representation issues are often decided shortly before an election under the Board's request for review procedure3 The Union sought information on wages personnel fringe benefits,the employee handbook, and any other policies of the Employer thataffect terms and conditions of employment4 See, e g , Trustees of Masonic Hall 261 NLRB 436 (1982), MobayChemical Corp, 233 NLRB 109 (1977)297 NLRB No 17 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held June 24, 1988, theUnion was certified on August 5, 1988, as the col-lective-bargaining representative of the employeesin the following appropriate unitAll full-time and regular part-time warehouse-men and truckdnvers, lead persons, Janitors,and maintenance employees employed at theEmployer's facility currently located at 16801Exchange Avenue, Lansing, Illinois but ex-cluding office clerical employees, service tech-nician employees, guards and supervisors asdefined in the ActThe Union continues to be the exclusive repre-sentative under Section 9(a) of the ActB Refusals to BargainSince October 4, 1988, and again on March 9,1989,5 the Union has requested the Respondent tobargain, and, on May 5, 1989, to furnish informa-tion Since October 14, 1988, and again on March20, 1989, the Respondent has refused to bargainSince May 23, 1989, the Respondent has refused tofurnish information We find that these refusalsconstitute unlawful refusals to bargain in violationof Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after October 4, 1988, andMarch 9, 1989, to bargain with the Union as theexclusive collective-bargaining representative ofemployees in the appropriate unit, and since May23, 1989, to furnish the Union requested informa-tion, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementWe also shall order the Respondent to furnish theUnion the information requestedTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the date5 This latter request followed the Board's February 21, 1989 denial ofthe Respondent s request for review of the Regional Director s decisioncertifying the Union in the representation casethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Highland Superstores, Inc , Lan-sing, Illinois, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Refusing to bargain with Highway Drivers,Dockmen, Spotters, Rampmen, Meat PackingHouse & Allied Products Drivers & Helpers &Office Workers & Miscellaneous Employees, Local710, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of Amenca, AFL-CIO as the exclusivebargaining representative of the employees in thebargaining unit, and refusing to furnish the Unioninformation that is relevant and necessary to itsrole as the exclusive bargaining representative ofthe unit employees(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment, and if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time warehouse-men and truckdnvers, lead persons, Janitors,and maintenance employees employed at theEmployer's facility currently located at 16801Exchange Avenue, Lansing, Illinois, but ex-cluding office clerical employees, service tech-nician employees, guards and supervisors asdefined in the Act(b)On request, furnish the Union informationthat is relevant and necessary to its role as the ex-clusive representative of the unit employees(c)Post at its facility in Lansing, Illinois, copiesof the attached notice marked "Appendix "66 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board HIGHLAND SUPERSTORES157Copies of the notice, on forms provided by the Re-gional Director for Region 13 after being signed bythe Respondent's authonzed representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with HighwayDrivers, Dockmen, Spotters, Rampmen, MeatPacking House & Allied Products Drivers & Help-ers & Office Workers & Miscellaneous Employees,Local 710, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO as the exclusiverepresentative of the employees in the bargainingunit and WE WILL NOT refuse to furnish the Unioninformation that is relevant and necessary to itsrole as the exclusive bargaining representative ofthe unit employeesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time warehouse-men and truckdnvers, lead persons, Janitors,and maintenance employees employed at theEmployer's facility currently located at 16801Exchange Avenue, Lansing, Illinois, but ex-cluding office clerical employees, service tech-nician employees, guards and supervisors asdefined in the ActWE WILL, on request, furnish the Union informa-tion that is relevant and necessary for its role as theexclusive bargaining representative of the unit em-ployeesHIGHLAND SUPERSTORES, INC